

ASSIGNMENT OF RENTS AND SUBLEASES, made as of the 31st day of March, 2010, by
EMERGING VISION, INC., a corporation having an address at 520 Eighth Avenue,
23rd Floor, New York, NY  10018 ("EV"), to MANUFACTURERS AND TRADERS TRUST
COMPANY, a   banking association, with offices at One M&T Plaza, Buffalo, New
York  14240, (the "Assignee").
 
W I T N E S S E T H :


WHEREAS, each of the Assignors on Schedule A (“Assignors”) is the lessee of the
various premises (the "Premises") described on Schedule B; and
 
WHEREAS, in connection with a Revolving Line of Credit and Secured Term Note and
Agreement (the “Line of Credit Agreement”) entered into by EV and Manufacturers
and Traders Trust Company (the "Bank" or “M&T Bank”), dated as of August 7,
2007,  in the amount of up to the principal amount of Six ($6,000,000) Million
(the "Loan"), the Assignors agreed to each assign their Subleases and any now or
future existing Subleases (collectively, the “Subleases”) to EV, and agreed that
EV had the right to pledge same to the Bank, as collateral security for its
obligations under the Loan Agreement, and, in accordance therewith, the
Assignors executed and delivered that certain Assignment of Subleases and Rents
to the Bank; and
 
WHEREAS, the Line of Credit Agreement is being modified by the parties
contemporaneously herewith (and the Line of Credit Agreement as modified is
hereinafter referred to as the “Loan Agreement”) and the Assignors have provided
an updated Assignment of Subleases and Rents (collectively, with the prior
Assignment, the “Assignment of Rents”) to EV and EV has agreed to provide this
updated assignment to the Bank;


NOW, THEREFORE, in consideration of the foregoing, and the terms and conditions
set forth herein, the undersigned agrees as follows:


1. EV hereby assigns to the Bank, subject to the terms of the Assignment of
Rents, all Leases to the Premises, and any and all Subleases therefor, together
with all modifications, extensions and renewals thereof, which now exist or may
hereafter be made, together with all rents due or to become due thereon from all
present and future Leases and Subleases, and together with all deposits of
subtenants thereunder, including, without limitation, security deposits, now or
hereafter held by any Assignor in connection with such Premises (collectively,
the "Rents").
 
1

--------------------------------------------------------------------------------

 
2. EV agrees that it shall use its diligent efforts to collect all rents under
each Sublease, and, upon collection, forward same to the landlord under the
respective Leases, and otherwise take all such action as may, from time to time,
be necessary to enforce the provisions of the Subleases.  Further, in the event
of a default under any Sublease, EV shall, and shall have the right, power and
authority to, take any and all action which EV deems appropriate in connection
with (a) entering upon, taking possession of, and operating, any Premises
demised under the Subleases, as defined herein; (b) subleasing all or any part
of the Premises; and (c) collecting all or any of the rents and enforcing the
rights of the Assignor under all or any of the Subleases, including, without
limitation, bringing, prosecuting, defending or setting, legal proceedings
against any subtenant.


3. EV further agrees that, in the event of a default by EV under the terms of
the Loan Agreement, which is not cured within any applicable grace or cure
period, then, in any said event, the Bank shall have such rights, but not the
obligation, to:
 
(a)           Perform any and all obligations of Assignor under any or all of
the Leases, Subleases or this Agreement, and exercise any and all rights of
Assignor herein or therein as fully as Assignor itself could do, including,
without limiting the generality of the foregoing:  enforcing, modifying,
extending or terminating any or all of the Subleases, collecting, modifying,
compromising or waiving any or all of the rents payable thereunder; and
obtaining new subtenants and entering into new Subleases for any of the
Premises, and, to the extent the Bank shall incur any costs in connection with
the performance of any such obligations of Assignor, including costs of
litigation, then all such costs shall become a part of the indebtedness owed by
EV under the Loan Agreement (the "Indebtedness"), shall bear interest from the
incurring thereof, at the default interest rate specified therein, and shall be
secured by the assignment hereunder;
 
(b)           In Assignor's or the Bank's name, institute any legal or equitable
action, which the Bank, in its sole discretion, deems desirable to collect, and
receive any or all of the rents, issues and profits assigned herein; and
 
         (c)           Collect the rents and any other sums due under the
Subleases and, with respect to each of the Premises, forward same to the
landlords under the Leases, and, if and then only to the effect there shall be
any amounts remaining, to apply the same to the Indebtedness, in such manner as
the Bank, in its sole discretion, may elect.
 
The Bank shall have full right to exercise any or all of the foregoing remedies
without regard to the adequacy of security for any or all of the Indebtedness,
and with or without the commencement of any legal or equitable action or the
appointment of any receiver or trustee.


4. As provided in the Assignment of Leases, neither EV nor the Bank shall, in
any way, be liable to Assignor for any act done, or anything omitted to be done,
to the Premises, the Leases, the Subleases or the rents by or on behalf of EV or
the Bank, in good faith in connection with this Assignment, except for the
consequences of their own respective gross negligence or willful
misconduct.  Neither EV nor the Bank shall be liable for any act or omission of
its agents, servants, employees or attorneys, provided that reasonable care is
used by EV and/or the Bank, as the case may be, in the selection of such agents,
servants, employees and attorneys, as the case may be.  EV and the Bank shall be
accountable to Assignor only for monies actually received by EV and/or the Bank,
as the case may be, pursuant to this Agreement.


5. Upon request of the Bank, EV shall have Assignors execute and deliver to EV
and/or the Bank, such further instruments as EV and/or the Bank may deem
necessary to effect this Assignment and the covenants of EV and Assignors
contained herein and in the Assignment of Rents.


6. This Assignment may not be changed orally, but only by an agreement in
writing, signed by the party against whom enforcement of any waiver, change,
modification or discharge, is sought.


7. This Assignment shall be governed by, and construed and enforced in
accordance with the laws of the State of New York.


(BALANCE OF PAGE INTENTIONALLY LEFT BLANK)

 
2

--------------------------------------------------------------------------------

 
 
IN WITNESS WHEREOF, EV has caused this Assignment to be duly executed and
delivered on the date first above written.
 
 
EMERGING VISION, INC.
 
By: /s/ Glenn Spina                
Name:  Glenn Spina, Its President & Chief Executive Officer

 
 
ACKNOWLEDGMENT
 


STATE OF NEW YORK     )
           : SS.
COUNTY OF NASSAU     )


On the 13th day of April, in the year 2010, before me, the undersigned, a Notary
Public in and for said State, personally appeared GLENN SPINA, personally known
to me or proved to me on the basis of satisfactory evidence to be the
individual(s) whose name(s) is (are) subscribed to the within instrument and
acknowledged to me that he/she/they executed the same in his/her/their
capacity(ies), and that by his/her/their signature(s) on the instrument, the
individual(s), or the person upon behalf of which the individual(s) acted,
executed the instrument.


/s/ Barbara C. Kegel
Notary Public
 
 
3

--------------------------------------------------------------------------------

 
SCHEDULE A

 
EMERGING VISION KING OF PRUSSIA, INC.

 
EMERGING VISION USA, INC.

 
EV ACQUISITION, INC.

 
SINGER SPECS OF WESTMORELAND, INC.

 
SINGER SPECS, INC.

 
STERLING OPTICAL OF BAYSHORE, INC.

 
STERLING OPTICAL OF CHAUTAUQUA, INC.

 
STERLING OPTICAL OF COLLEGE POINT, INC.

 
STERLING OPTICAL OF COMMACK, INC.

 
STERLING OPTICAL OF CP, INC.

 
STERLING OPTICAL OF CROSSGATES MALL, INC.

 
STERLING OPTICAL OF GRAND FORKS, INC.

 
STERLING OPTICAL OF HUNTINGTON, INC.

 
STERLING OPTICAL OF IVERSON, INC.

 
STERLING OPTICAL OF JEFFERSON VALLEY, INC.

 
STERLING OPTICAL OF LAVALE, INC.

 
STERLING OPTICAL OF NEWBURGH, INC.

 
STERLING OPTICAL OF ROCKAWAY, INC.

 
STERLING OPTICAL OF WARMINSTER, INC.

 
STERLING OPTICAL OF WAYNE, INC.

 
STERLING OPTICAL OF WEST HEMPSTEAD, INC.

 
STERLING OPTICAL OF WESTMORELAND, INC.

 
STERLING OPTICAL OF W.P ROAD, INC.

 
STERLING U.S.A, INC.

 
STERLING VISION BOS, INC.

 
STERLING VISION DKM, INC.

 
STERLING VISION OF 794 LEXINGTON, INC.

 
STERLING VISION OF AVIATION MALL, INC.

 
STERLING VISION OF ANNAPOLIS, INC.

 
STERLING VISION OF ARNOT MALL, INC.

 
STERLING VISION OF BEAVER DAM, INC.

 
STERLING VISION OF BLASDELL, INC.

 
STERLING VISION OF BROOKFIELD SQUARE, INC.

 
STERLING VISION OF CALIFORNIA, INC.

 
STERLING VISION OF CAMBRIDGE SQUARE, INC.

 
STERLING VISION OF CAMP HILL, INC.

 
STERLING VISION OF CLIFTON PARK, INC.

 
STERLING VISION OF COLUMBIA MALL, INC.

 
STERLING VISION OF DELAFIELD, INC.

 
STERLING VISION OF DULLES, INC.

 
STERLING VISION OF EAST ROCKAWAY, INC.

 
STERLING VISION OF FAIR OAKS, INC.

 
STERLING VISION OF FULTON ST., INC.

 
STERLING VISION OF GREEN ACRES, INC.

 
STERLING VISION OF HAGERSTOWN, INC.

 
STERLING VISION OF HEMPSTEAD, INC.

 
STERLING VISION OF IRONDEQUOIT, INC.

 
STERLING VISION OF ISLANDIA, INC.

 
STERLING VISION OF JOHNSON CITY, INC.

 
STERLING VISION OF KENOSHA, INC.

 
STERLING VISION OF M STREET, INC.

 
STERLING VISION OF MENLO PARK, INC.

 
STERLING VISION OF MONTGOMERY MALL, INC.

 
STERLING VISION OF MYRTLE AVE., INC.

 
STERLING VISION OF NANUET, INC.

 
STERLING VISION OF NEWPARK, INC.

 
STERLING VISION OF OLEAN, INC.

 
STERLING VISION OF ONTARIO MILLS, INC.

 
STERLING VISION OF OWINGS MILLS, INC.

 
STERLING VISION OF PARAMUS PARK, INC.

 
STERLING VISION OF POTOMAC MILLS, INC.

 
STERLING VISION OF SOUTHTOWNE PLAZA, INC.

 
STERLING VISION OF SPOTSYLVANIA, INC.

 
STERLING VISION OF STATEN ISLAND, INC.

 
STERLING VISION OF WESTMINSTER, INC.

 
VISIONCARE OF CALIFORNIA

 
VISION OPTICAL CO.



 
4

--------------------------------------------------------------------------------

 
SCHEDULE B
 
 

 Store #:     Subsidiary Name:     Address of Store: